Citation Nr: 0817118	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-38 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of right eye 
trauma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1977 and from June 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In connection with his December 2006 VA Form 9, Appeal to 
Board of Veterans' Appeals, VA received additional medical 
evidence - a March 2006 report of eye examination.  The 
veteran waived his right to have this additional evidence 
initially considered by the RO.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran has not been shown to currently have a right eye 
disorder that is causally or etiologically related to his 
military service.


CONCLUSION OF LAW

Residuals of trauma to the right eye were not incurred in or 
aggravated by the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, VA 
letter dated in August 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  This letter also informed 
the veteran that additional information and evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, the RO provided the veteran 
Dingess notice by letter dated in April 2007 and he did not 
provide any additional evidence in response to the SOC to 
warrant readjudicating his claim and providing a supplemental 
statement of the case.  See, e.g., Medrano v. Nicholson, 21 
Vet. App. 165, 172 (2007) (where after VA provides a content-
compliant VCAA notice (on all requisite notice elements) - 
albeit in an untimely manner - and a claimant subsequently 
informs VA there is no further evidence to submit, the 
failure by the RO to conduct a subsequent readjudication is 
not prejudicial because the result of such a readjudication 
would be no different than the previous adjudication).

The Board also concludes that VA's duty to assist has been 
satisfied.

With respect to the duty to assist, the RO obtained the 
veteran's VA and private treatment records and he has 
provided his written communications.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to the right eye claim.  As will be discussed in 
detail below, however, in light of the uncontroverted facts, 
the Board finds that the evidence, which indicates he did not 
sustain right eye trauma during service and did not have 
right eye treatment until nearly 23 years after his 
separation from his second period of service, an examination 
is unnecessary to decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).



Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  In the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records show that he was 
treated for conjunctivitis and a questionable scleral 
abrasion of his left eye in April 1978.  These records 
reflect that he reported getting dust in his left eye and 
rubbing it.  He presented with conjunctival edema and injury.  
He was treated with Neosporin, opthalmalogic ointment, and a 
patch.  The remaining service records are silent with respect 
to treatment for either eye or right eye trauma.  In March 
1983, the veteran's eyes were normal upon clinical evaluation 
for separation and he reported no history of eye trouble.  

In his September 2006 notice of disagreement, the veteran 
recalls that he sustained a right eye injury in 1980.  
Specifically, he recalls that he slipped while crossing the 
street and woke up in the hospital with a small open wound 
over his right eye which required stitches.  The veteran 
further states that he was discharged in 1983 and had 
difficulty reading small letters but did not check his vision 
until recently, when he discovered that he has permanent 
damage.  The veteran also recalled that he injured his right 
eye in 1975 while serving in Korea as a result of getting 
dust in his eye during a softball game.  However, the 
evidence of record does not support these allegations of 
right eye injury.  Specifically, review of the service 
records reflects that he was treated for left eye injury 
only, due to dust, on a single occasion in 1978.  
Accordingly, the Board finds no evidence of a chronic eye 
disorder during active duty service.

The first post-service examination of the veteran's eyes is 
not until March 2006.  There is no evidence of eye 
examination or treatment for approximately 23 years from the 
time of the veteran's separation from active duty service in 
May 1983.  The March 2006 report of eye examination reflects 
that the veteran's corrected visual acuity was 20/20 in each 
eye and the assessment was hyperopia ou (both eyes), 
astigmatism os (left eye), and pterygium.  Prescription 
eyeglasses was recommended for full-time wear.  

In this case, the Board emphasizes the nearly 23 year gap 
between discharge from military service in May 1983 and 
initial reported symptoms related to a chronic eye disorder 
in March 2006.  As such, the evidence does not support the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  However, there is neither evidence that the right 
eye sustained any trauma in service nor a medical opinion 
directly relating the veteran's current vision problems to 
service.  Therefore, there is no medical nexus between active 
duty and the veteran's current right eye impairment.

To the extent that the veteran's complaints relate to blurry 
or worsening vision, the Board notes that congenital or 
developmental defects and refractive error of the eye, among 
other things, are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Such 
conditions are part of a life-long defect and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) at 1.  Because 
complaints of defective vision are simply refractory errors 
of the eyes, a claim based on diminished vision cannot be 
sustained as a matter of law.

The Board has considered the veteran's statements; however, 
in rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of trauma to the right eye 
is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


